Citation Nr: 0014736	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978 and from October 1990 to May 1991.  From 
November 14, 1990 until April 11, 1991, he served in 
Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


REMAND

When the veteran submitted an application for service 
connection for an unrelated disability in June 1991, he 
enclosed photocopies of four service medical records from his 
second period of service.  These records do not include 
reports of enlistment and separation examinations.  During 
the pendency of the veteran's current claim, service medical 
records were requested from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The July 1997 response 
from NPRC contains no service medical records from the 
veteran's second period of service and indicates that this 
period of service could not be verified, even though the 
claims file contains a DD Form 214 verifying those dates of 
service.  No further inquiries were made by the RO to the 
NPRC or any other agencies or to the veteran's National Guard 
unit to obtain the veteran's service medical records.  As 
additional action by the RO may be fruitful in either 
obtaining the veteran's service medical records or producing 
documentation that the records cannot be obtained, the Board 
finds that further development is warranted.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).

Therefore, in order to fully and fairly address the veteran's 
claim on appeal, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all additional 
steps deemed necessary to obtain the 
veteran's service medical records for his 
period of service from October 1990 to 
May 1991.  This should include a repeat 
inquiry to NPRC, as well as contacting 
the veteran to determine whether he has 
additional service medical records from 
this period or contacting his National 
Guard unit to obtain such records.  All 
records obtained by the RO must be added 
to the claims file.  If the search for 
such records proves unsuccessful, 
documentation to that effect should be 
included in the claims file.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for memory loss, to include as 
due to an undiagnosed illness.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


